 1                                                  THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     KENNETH I. DEANE, a single man,                 NO. 2:19-cv-00722-MJP
 8
                                 Plaintiff,          STIPULATED MOTION AND ORDER OF
 9                                                   DISMISSAL WITHOUT PREJUDICE OF
           vs.                                       EVA M. SCALZO AND MARITAL
10                                                   COMMUNITY OF NICHOLAS B. SCALZO
     PACIFIC FINANCIAL GROUP, Inc.,                  AND EVA M. SCALZO
11   a Washington corporation; MEGAN P. MEADE,
     an unmarried woman; NICHOLAS B. SCALZO,
12   a married man; NICHOLAS B. SCALZO and
     EVA M. SCALZO, a marital community;
13   JAMES C. MCCLENDON, a married man;
     JAMES C. MCCLENDON and                    NOTED ON MOTION CALENDAR:
14   JOAN A. MCCLENDON, a marital community; Thursday, January 23, 2020
     GAETAN T. SCALZO, a married man;
15   GAETAN T. SCALZO and
     SHERRIE SCALZO, a marital community,
16
                                 Defendants.
17
                                               STIPULATION
18
            The parties in the above-captioned action, Plaintiff Kenneth I. Deane and Defendants
19
     Pacific Financial Group, Inc. (“TPFG”), Megan P. Meade, Nicholas B. Scalzo, Eva M. Scalzo,
20
     James C. McClendon, Joan A. McClendon, Gaetan T. Scalzo, and Sherrie Scalzo (collectively,
21
     “Defendants”), stipulate to dismiss without prejudice, and without costs or fees to any of the
22
     parties, all claims asserted against Defendant Eva M. Scalzo individually and the marital
23
     community of Nicholas B. Scalzo and Eva M. Scalzo. Nicholas B. Scalzo as an individual
24
     remains a Defendant in this case.
25



     STIPULATED MOTION & ORDER OF DISMISSAL OF EVA M.
     SCALZO AND MARITAL COMMUNITY OF SCALZO
     (NO. 2:19-cv-00722-MJP); PAGE 1
 1                                              ORDER

 2         THIS MATTER having come on before the Court upon the written stipulation of the
 3   parties, and inasmuch as this matter has been fully resolved, now, therefore,
 4         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all claims asserted
 5   against Defendant Eva M. Scalzo and the marital community of Nicholas B. Scalzo and
 6   Eva M. Scalzo are dismissed without prejudice, and without costs or fees to any of the parties.
 7         DATED this __30th__ day of            January        , 2020.
 8

 9

10
                                         A
                                         Marsha J. Pechman
11                                       United States Senior District Judge
12

13
           Stipulated and Presented by Counsel for Plaintiff and Defendants as follows:
14
                                                   GORDON REES SCULLY MANSUKHANI LLP
15
                                                   By: /s/ David W. Silke
16                                                     David W. Silke, WSBA #23761
                                                       Nicole E. Demmon, WSBA #45322
17
                                                   Attorneys for Defendants:
18                                                 Pacific Financial Group, Inc.;
                                                   Megan P. Meade; Nicholas B. Scalzo and
19                                                 Eva M. Scalzo; James C. McClendon and
                                                   Joan A. McClendon; and Gaetan T. Scalzo
20                                                 and Sherrie Scalzo
21                                                 THE ROSEN LAW FIRM
22                                                 By:_/s/ Jon Howard Rosen_______________
                                                       Jon Howard Rosen, WSBA #7543
23                                                     The Rosen Law Firm
24                                                 Attorney for Plaintiff:
25                                                 Kenneth Deane




     STIPULATED MOTION & ORDER OF DISMISSAL OF EVA M.
     SCALZO AND MARITAL COMMUNITY OF SCALZO
     (NO. 2:19-cv-00722-MJP); PAGE 2
 1

 2                                   CERTIFICATE OF SERVICE
                   I hereby certify that on January 22, 2020, I electronically filed the foregoing
 3
     document entitled STIPULATED MOTION AND ORDER OF DISMISSAL WITHOUT
 4
     PREJUDICE OF EVA M. SCALZO AND MARITAL COMMUNITY OF NICHOLAS B.
 5
     SCALZO AND EVA M. SCALZO with the Clerk of the Court using the CM/ECF system which
 6
     will send notification of such filing to the following registered participants:
 7
           Case 2:19-cv-00722-MJP Mail Notice List:
 8
           Plaintiff’s Attorney:
 9
            Jon Howard Rosen:
10             jhr@jonrosenlaw.com; pf@jonrosenlaw.com

11         DATED this 22nd day of January, 2020.
12
                                                   /s/ Estela Acosta
13                                                 Estela Acosta, Legal Secretary
                                                   eacosta@grsm.com
14

15

16

17

18

19

20

21

22

23

24

25



     STIPULATED MOTION & ORDER OF DISMISSAL OF EVA M.
     SCALZO AND MARITAL COMMUNITY OF SCALZO
     (NO. 2:19-cv-00722-MJP); PAGE 3
